          Case 1:17-cr-00611-AT Document 509 Filed 06/05/19 Page 1 of 1




Donald D. duBoulay                                       305 Broadway, Suite 602
 Attorney at Law                                         New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                         June 6, 2019

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Oscar Briones
       17 Cr. 611 (AT)

Dear Judge Torres:

        Attached please find the sentencing submission submitted on behalf of Mr. Briones on
November 6, 2018 (ECF #366). I also attach documents in support of the sentencing submission.
If the court has any questions, I may be reached at (212) 966-3970.

                                                         Respectfully submitted,

                                                               /s/
                                                         Donald duBoulay

Cc: Jordan L. Estes, AUSA
